UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2147


NAMISH PARIKH,

                    Plaintiff - Appellant,

             v.

HON. BRIAN FROSH, In his capacity as Attorney General of Maryland,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-00332-GJH)


Submitted: February 28, 2018                                      Decided: March 16, 2018


Before TRAXLER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Namish Parikh, Appellant Pro Se. Alexis Burrell Rohde, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Namish Parikh appeals the district court’s order dismissing this civil action

challenging Maryland’s prejudgment attachment procedure under the Fourth and

Fourteenth Amendments. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Parikh v. Frosh, No.

8:17-cv-00332-GJH (D. Md. Sept. 15, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2